Case 3:21-cv-03013-SI Document 18 Filed 06/23/21 Page 1of1

 

ATTORNEY (Name and Address): SBN: FOR COURT USE ONLY

Woodrow & Peluso, LLC
3900 E. Mexico Ave Suite 300
Denver, CO 80210

EMAIL:
ATTORNEY FOR:

 

NAME OF COURT, JUDICIAL DISTRICT or BRANCH COURT, IF ANY:

United States District Court for the Northern District of California
clo Woodrow & Peluso, LLC

3900 E Mexico Ave, Ste 300

Denver, CO 80210

 

PLAINTIFF: COURT CASE NO:
A1 On Track Sliding Door Repair and Installation, Inc.,
3:21-CV-03013-SK

DEFENDANT:
Brandrep LLC, a Delaware limited liability company

 

LEVYING OFFICER FILE NO:

Proof of Service of Summons 2021504214

 

 

 

 

1. At the time of the service | was at least 18 years of age and not a party to this action.

2. | served copies of the:

f. other (specify documents):
First Amended Class Action Complaint, Summons in a Civil Action

3. a. Party Served (specify name of party as shown on documents served):
BrandRep LLC

b. Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
under 5b on whom substituted service was made) (specify name and relationship to the party named in item 3a):

Charles Della Sala - Director of Sales/Authorized to Accept

4. Address where party was served: 2850 Red Hill Ave #100
Santa Ana, CA 92705

5. | served the party:

a. by personal service. | personally delivered the documents listed in item 2 to the party or person authorized to
receive service of process for the party (1) on: 06/07/2021 at: 10:10 AM.

7. Person who served the papers:

a. Name: Technician . B. Darsow-Bowles #6000
b. Address: 909 N Main St, Suite 2, Santa Ana, CA 92701
c. Telephone number: (714) 569-3700
d. The fee for service was: $40.00
8. | declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Date: Wednesday, June 16, 2021 by: 6 . Bousleo H GIOOD

 

Sheriff's Authorized Agent
Don Barnes, Sheriff-Coroner

Judicial Council Form POS-010 Originai

{c) CountySuite Sheriff, Teleosoft, Inc.
